United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
U.S. POSTAL SERVICE, PROCTOR STATION,
Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 14-17
Issued: August 4, 2014

Appearances:
Coby Jones, for the appellant
No appearance, for the Director

Oral Argument June 12, 2014

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 11, 2013 appellant, through her representative, filed a timely appeal from an
April 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant sustained an emotional condition in the
performance of duty; and (2) whether OWCP properly rescinded its August 3, 2012 statement of
accepted facts.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 26, 2012 appellant, then a 47-year-old city letter carrier, filed an occupational
disease claim alleging that she sustained depression and anxiety causally related to factors of her
federal employment. She related that a coworker, Nick Bogajczyk, disliked her and that her
belongings had been stolen. Appellant stopped work on March 22, 2012.
In statements dated March 26 and April 9, 2012, appellant related that in 2010 she
became the union steward assistant and safety captain. She had to speak with Ken Sage, a
manager, about helping carriers after dog incidents. Appellant found out that dog letters were
not being properly sent but only got excuses from management when she complained.
Mr. Bogajczyk made fun of her speech because she talked in a different manner due to her
deafness. On December 16, 2010 appellant witnessed Mr. Bogajczyk cross an individual’s name
off of a union steward nomination list. She told him that he should not have crossed the name
out. On December 22, 2010 Mr. Bogajczyk told Dan Salido, a manager, that appellant had taken
a 45-minute lunch at her home. Both Mr. Bogajczyk and Mr. Salido drove to her home and
conducted surveillance. On December 24, 2010 Area Manager Zack Carter and Union President
Mike Touchet held a stand-up meeting. Mr. Touchet told employees not to remove names from
nominations sheets. Mr. Bogajczyk became rude and pointed a finger at appellant, stating that
she should “mind her damn business.” The next day appellant found a key scratch on her car.
She asked Mr. Sage in a written note for the telephone number for the Employees’ Assistance
Program (EAP) and two days later Mr. Bogajczyk knew that she was going to EAP counseling.
In April 2011 Mr. Bogajczyk almost crashed a nutting cart into appellant. Appellant complained
to Mr. Salido but nothing was done. Mr. Bogajczyk accused her of walking around when she
was on safety patrol duty. On May 16, 2011 when appellant returned from vacation,
Mr. Bogajczyk instructed her carrier not to give her vacation mail. On May 28, 2011 she went to
her house, an authorized break location, to use the restroom. Appellant saw Mr. Bogajczyk and
Eric Hetrick, a supervisor, driving away from her home. Mr. Hetrick informed her that a carrier
had told him that she was at home. At an intervention meeting on July 7, 2011, Mr. Touchet told
appellant that Mr. Bogajczyk believed that she was taking too many breaks. Mr. Bogajczyk also
believed that she was spying on him with a mirror at her case. Appellant had difficulty
understanding everything at the meeting due to her deafness but management refused to let her
husband be present. She asked that Mr. Bogajczyk not deliver her mail. Appellant agreed to
move the mirror to another spot. On July 20, 2011 she learned that Mr. Hetrick had put a letter
of warning in her file without giving it to her. Mr. Salido removed the letter of warning and
apologized. After a July 28, 2011 meeting, management rearranged the work floor so that
appellant and Mr. Bogajczyk were not within one another’s view. Appellant moved her mirror
back to its usual spot. She asserted that Mr. Bogajczyk took breaks at Dairy Queen to spy on
her.
On January 2012 appellant quit her safety captain job because she was denied interpreter
services. She believed a coworker hid her mirror on March 2, 2012. On March 10, 2012
appellant’s mirror was again missing. Mr. Sage laughed when she told him. On March 12, 2012
he told appellant she was “stirring the pot.” Appellant questioned Katherine Parks, a coworker,
about her mirror. On March 21, 2012 Ms. Parks gave appellant a mean look. She mouthed to
another carrier that appellant was crazy. Appellant made many mistakes on her route.
2

In support of her claim, appellant submitted grievances settled between the union and the
station manager.2 On June 30, 2011 a Step A grievance resolution determined that
Mr. Bogajczyk inappropriately denied her request for her vacation hold mail and that
management was responsible for ensuring that Mr. Bogajczyk’s behavior was appropriate. An
August 5, 2011 Step A grievance resolution found that a letter of warning from appellant’s file
should be removed and that management should “cease and desist from keeping records of
unissued discipline in files and records.” A December 25, 2011 Step A grievance resolution
found that the safety captain should be notified of meetings and receive information about the
meetings.
Appellant also submitted settled class action grievances.3 On July 24, 2010 union and
management agreed that management should follow dog policies in place from a prior grievance.
On February 4, 2011 union and management agreed that management had the responsibility to
take action regarding violence in the workplace and intimidation. On April 28, 2011 union and
management agreed to a group intervention about the events in prior grievances. On May 3,
2011 union and management agreed that management should have kept the name of a grievant
confidential. On May 4, 2011 union and management concurred that management was failing to
follow procedures for dog bite prevention. In a June 15, 2011 settlement, union and management
agreed as follows:
“Supervisor Hetrick[’s] actions on May 28, 2011 displayed poor judgment and
negatively affected the work environment of [appellant]. Carrier Bogajczyk’s
report that [appellant] was at her house should not have been taken as a report of
misconduct. [Appellant’s] house is an authorized lunch location. Carrier
Bogajczyk has displayed numerous times a dislike for [her] and reports by him
about [her] should be weighed against this bias.
“Supervisor Hetrick’s discussion on the workroom floor was not the appropriate
place for the discussion. When [appellant] asked him on the workroom floor
about the street observations, Supervisor Hetrick should have moved the
conversation to the office with a steward.”
The agreement cited as procedure that management should not spy on employees and
concluded, “Management is responsible for [appellant’s] work environment. In the future,
[m]anagement shall take appropriate action to guard [her] from the harassing actions of
employees in the work unit.” In another June 15, 2011 grievance settlement, management and
the union agreed that management had not corrected Mr. Bogajczyk’s behavior and that this had
affected appellant’s work environment.

2

On March 24, 2011 a Step A grievance resolution determined that management failed to weigh the needs of
appellant against the needs of the employing establishment in denying her request for a temporary schedule change
and that it would approve her request.
3

Appellant submitted an April 30, 2012 report from Dr. Ryan Coon, a clinical psychologist, in support of her
claim.

3

On August 3, 2012 OWCP prepared a statement of accepted facts accepting as a
compensable work factor that on May 28, 2011 Mr. Bogajczyk told Mr. Hetrick that appellant
was taking lunch at her house and that they went to her home and observed her from a vehicle.
On October 2, 2012 OWCP advised appellant of its proposed rescission of the August 3,
2012 statement of accepted facts. It determined that a supervisor observing her at lunch was an
administrative matter outside the course of her employment.
On October 29, 2012 appellant submitted witness statements in support of her allegations.
In a witness statement dated October 12, 2012, Christopher Lao, a coworker, confirmed that
Mr. Bogajczyk told him that appellant could not pick up her vacation mail from him. On
October 13, 2012 Sherry R. Stevens, a coworker, related that Mr. Bogajczyk believed that
appellant was observing him from a mirror on her case.4 In an October 16, 2012 statement,
Joseph Barsalona, a coworker, indicated that he saw Mr. Bogajczyk bump the nutting truck in an
intentional looking way. On October 18, 2012 Tom Botkey, a coworker, asserted that
Mr. Bogajczyk was upset at a stand-up meeting. Mark Marsik, a coworker, submitted an
October 19, 2012 statement relating that Mr. Bogajczyk removed a name from an election signup sheet without permission. At a stand-up meeting addressing his action, Mr. Bogajczyk
shouted about the union. In a statement dated October 26, 2012, Jim Hubbard, shop steward,
maintained that Mr. Bogajczyk was often rude and hostile and that there was friction between
appellant and Mr. Bogajczyk. Management moved the equipment so that there would be little
contact between them. Mr. Salido did not want to be alone in a room with Mr. Bogajczyk.
When appellant asked for accommodation to work as safety captain due to her hearing loss,
Mr. Sage remarked that she could be found unfit for work.
By decision dated November 13, 2012, OWCP denied appellant’s emotional condition
claim after finding that she had not established any compensable factors of employment. In
another decision dated November 14, 2012, it rescinded its August 30, 2012 statement of
accepted facts.
On November 20, 2012 appellant requested an oral hearing before an OWCP hearing
representative.5
At the hearing, held on February 6, 2013, appellant’s representative contended that the
grievance settlements established that the alleged incidents occurred as alleged. He maintained
that a settled grievance supported that the employing establishment erred in placing a letter of
warning in her file without notice.
In a statement dated February 20, 2013, appellant described again the incidents with
Mr. Bogajczyk to which she attributed her stress-related condition.

4

A witness also related that Mr. Hetrick spoke with appellant about seeing her at her home on May 28, 2011.
Another witness asserted that Mr. Bogajczyk had not received discipline yet for matters concerning appellant.
5

In a statement dated May 4, 2010, appellant described an attacked by a dog and maintained that Mr. Salido did
not follow the proper dog letter procedures.

4

In another statement dated February 20, 2013, appellant’s representative summarized the
witness statements and the grievance settlements. He noted that the employing establishment
had not challenged her version of events. The representative alleged that the grievance
settlements established error or abuse by the employing establishment.
By decision dated April 18, 2013, OWCP’s hearing representative affirmed the
November 13, 2012 decisions. She found that appellant had not established any compensable
work factors.
On appeal appellant’s representative asserts that Mr. Bogajczk’s actions constituted
harassment. He notes that the employing establishment did not refute her allegations. The
representative describes the grievance settlements and witness statements and asserts that
appellant has established error and abuse by the employing establishment.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.8 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
6

Supra note 1; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
9

See William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

5

employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.11 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and Equal Employment Opportunity complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.12 The issue is whether the claimant has
submitted sufficient evidence under FECA to establish a factual basis for the claim by supporting
his or her allegations with probative and reliable evidence.13 The primary reason for requiring
factual evidence from the claimant in support of his or her allegations of stress in the workplace
is to establish a basis in fact for the contentions made, as opposed to mere perceptions of the
claimant, which in turn may be fully examined and evaluated by OWCP and the Board.14
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.15 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.16
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied her emotional condition claim on the
grounds that she did not establish any compensable employment factors. The Board must,
therefore, initially review whether these alleged incidents and conditions of employment are
covered employment factors under the terms of FECA.
Appellant has not alleged that she developed an emotional condition as a result of the
performance of her regular or specially assigned duties or out of a specific requirement imposed
by her employment under Cutler. Instead, she primarily attributed her condition to error and
abuse by management in administration matters and in failing to control actions taken by a
coworker, Mr. Bogajczyk. Specifically, appellant alleged that Mr. Bogajczyk inappropriately
refused to give her held vacation mail when she returned to work. She also maintained that
management put a letter of warning in her file without notification. Appellant further asserted
11

See Michael Ewanichak, 48 ECAB 364 (1997).

12

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

13

See James E. Norris, 52 ECAB 93 (2000).

14

Beverly R. Jones, 55 ECAB 411 (2004).

15

Dennis J. Balogh, 52 ECAB 232 (2001).

16

Id.

6

that on May 28, 2011 Mr. Bogajczyk told Mr. Hetrick that she was at her house, which she
described as an authorized lunch and break location. She saw both men driving away from her
home when she left the premises.
In Thomas D. McEuen,17 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employer and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the facts surrounding the administrative or personnel
action established error or abuse by employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated.18
Appellant submitted a grievance settlement dated June 30, 2011 in which management
and the union agreed that Mr. Bogajczyk wrongly refused to give her vacation hold mail and that
it was management’s responsibility to ensure that he behaved appropriately. In an August 5,
2011 grievance settlement, management and the union agreed that management should remove
the letter of warning from appellant’s file and refrain from keeping future records of unissued
discipline. In a class action grievance settlement dated June 15, 2011, it agreed that
Mr. Hetrick’s actions on May 28, 2011 showed “poor judgment and negatively affected”
appellant’s work environment when he acted upon Mr. Bogajczyk’s report that she was at her
house, an authorized lunch location. Management and the union further found that Mr. Hetrick
should not have addressed appellant’s concerns on the work floor and that it had the
responsibility to ensure that she was not harassed by coworkers. The grievance settlements
establish error or abuse by Mr. Bogajczyk and Mr. Hetrick in the above administrative matters.
Appellant has established as compensable work factors that management erred when
Mr. Bogajczyk refused to give her vacation mail and Mr. Hetrick erred in acting on information
from Mr. Bogajczyk on May 28, 2011, that Mr. Hetrick should not have addressed her concerns
about the incident at a meeting in front of a coworker and that management erred in keeping an
unissued letter of warning in her file.
Appellant also alleged that management failed to send appropriate dog letters, disclosed
to Mr. Bogajczyk that she was receiving EAP counseling and wrongly denied her an interpreter
while performing her job as safety captain. Appellant, however, has not submitted evidence that
the employing establishment erroneously denied her request for an interpreter or informed
Mr. Bogajczyk about her EAP counseling. Regarding the dog letters, a class action grievance
dated July 24, 2010 indicated that management should follow the dog policies already in place.
On May 4, 2011 union and management agreed that management was not following proper
procedures for preventing dog bites. The grievances, however, are general in nature rather than
particular to appellant and thus insufficient to establish a compensable work factor.
Appellant further attributed her condition to harassment by Mr. Bogajczyk and other
coworkers. She related that Mr. Bogajczyk made fun of her speech, pointed a finger at her in a
17

See Thomas D. McEuen, supra note 8.

18

See Richard J. Dube, 42 ECAB 916 (1991).

7

meeting, accused her of walking around when she was on safety patrol duty, almost hit her with
a nutting cart and believed that she was spying on him with a mirror. Appellant believed that a
coworker took her mirror. She also asserted that Mr. Sage told her she was “stirring the pot”
when she asked about her missing mirror and that Ms. Parks gave her a mean look. Harassment
and discrimination by supervisors and coworkers, if established as occurring and arising from the
performance of work duties, can constitute a compensable work factor.19 A claimant, however,
must substantiate allegations of harassment and discrimination with probative and reliable
evidence.20 Appellant has not established that Mr. Sage told her that she was stirring the pot
about her mirror or that Ms. Parks looked at her in a hostile manner. While she has submitted
witness statements supporting that Mr. Bogajczyk believed that she was watching him from a
mirror case, had an outburst at a meeting and bumped a nutting cart, she has not established that
these incidents rose to the level of harassment.21 Appellant thus has not established a
compensable work factor with regard to her allegation of harassment.
As discussed, appellant has established compensable employment factors. OWCP did
not analyze or develop the medical evidence given its finding that there were no compensable
employment factors. The case will be remanded to OWCP for this purpose.22 After such further
development as deemed necessary, it should issue a de novo decision on this matter.23
CONCLUSION
The Board finds that the case is not in posture for decision.

19

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

20

C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

21

See M.H., Docket No. 13-1585 (issued January 24, 2014); William P. George, 43 ECAB 1159 (1992).

22

See Robert Bartlett, 51 ECAB 664 (2000).

23

In view of the Board’s disposition of the first issue, the issue of whether OWCP properly rescinded the
August 3, 2012 statement of accepted facts is moot.

8

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 4, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge, concurring:
I join the majority opinion in finding that further development of the present claim is
warranted to determine whether appellant sustained an emotional condition causally related to a
compensable factor of her federal employment under Thomas D. McEuen.1 I write this opinion
as I find that the November 14, 2012 decision of OWCP’s claims examiner purporting to rescind
acceptance of the August 30, 2012 statement of accepted facts is not supported by the Board’s
case precedent.

1

41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).

9

In Leroy Thomas, III,2 the Board had the opportunity to address case law regarding
rescission of acceptance of a claim under Daniel E. Phillips,3 and its progeny. As stated in
Phillips:
“Once the Office has accepted a claim, it has the burden of justifying the
termination or modification of compensation benefits. Under such circumstances,
the Office must either establish that its original determination was erroneous or
that the employment-related disability has ceased.
“The act of reopening and rescinding its prior acceptance of a claim, based on an
erroneous acceptance, should not become a surreptitious route for the Office to
readjudicate a case.… In the opinion of the Board, in order for the Office to
reopen and rescind its prior acceptance of a claim, it must establish that its prior
acceptance was erroneous through new or different evidence and that it is not
merely second guessing the initial set of adjudicating officials.”4 (Emphasis
added.)
The facts in Thomas reflect that the employee filed a claim for an emotional condition
alleging various compensable factors. In the original statement of accepted facts, OWCP
accepted as a compensable factor the employee’s allegation that his supervisor threatened to kill
him during a conversation on January 28, 1993. However, after further development, the June 2,
1994 OWCP decision denying the claim, found that the incident did not constitute a
compensable factor of employment as a death threat was not factually established.
The dissenting opinion in Thomas asserted that this factual pattern raised an issue of a
rescission of acceptance. The majority found, however, that the Board case law applicable to
rescission of acceptance of a claim is not applicable in a situation in which OWCP modifies a
statement of accepted facts. As the employee’s claim of an emotional condition had never been
accepted by OWCP, he retained the burden of proof to establish his claim for compensation
benefits under FECA. The majority emphasized that the rescission standard was applicable only
following acceptance of a claim by OWCP. The Board stated:
“Prior to acceptance of a claim, [OWCP] retains the discretionary authority to
make factual findings based on the evidence submitted to the record, either in a
statement of accepted facts or in a memorandum to the Director incorporated into
a compensation order. In effect, the rescission position raised in the dissent
would contort ordinary notions of burden of proof as it would bind [OWCP] to
factual findings proposed or prepared prior to the formal acceptance of a claim
and during a period in which [the employee] retains the burden of proof of
establishing his or her claim for compensation. The Board finds that this
approach would be administratively burdensome and add unnecessary complexity
to the informal claims adjudication process employed by the Office under the Act.
2

46 ECAB 946 (1995).

3

40 ECAB 1111 (1989).

4

Id. at 1117-18.

10

For this reason, the Board finds that the Phillips standard is applicable only in
cases following acceptance of a claim for compensation by [OWCP].”5
The November 12, 2014 decision of an OWCP claims examiner purporting to rescind the
August 30, 2012 statement of accepted facts is not consistent with the Board’s long established
case precedent concerning modification of a statement of accepted facts. The majority finds that
issue two is moot, based on the disposition of the decision to remand the case for further
development. I find that the November 12, 2014 decision is void ab initio for the reasons stated.6

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

46 ECAB at 953-54.

6

See P.V., Docket No. 12-1822 (issued June 7, 2013); D.C., Docket No. 12-51 (issued June 25, 2012).

11

